DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-10, and 16 are amended.
Claims 11-15 are withdrawn.
Claims 1-16 are pending.

Response to Remarks
35 U.S.C. § 112(f)
Applicant’s amendments to the claims no longer recite elements that invoke 35 U.S.C. § 112(f) interpretation.  Therefore, this interpretation is withdrawn.

35 U.S.C. § 101
Applicant’s arguments, see pp. 11-15, filed February 28, 2022, with respect to claims 1, 3-10, and 16 have been fully considered and are persuasive.  The rejection of November 26, 2021 has been withdrawn. 




35 U.S.C. §§ 102/103
Applicant’s arguments with respect to claim(s) 1-10 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0076279 to Pebbles et al. in view of U.S. Patent Pub. No. 2015/0186853 to Suzukake.
Per Claim 1: Pebbles discloses:
An information processing apparatus, comprising: (see Pebbles at Abstract: A system and method of authenticating purchases made with a handheld wireless device using a vehicle)
a processor configured to: (see Pebbles at ¶ 31: The merchant 19 can include electronic hardware, such as a microprocessor, a memory device, a transceiver, and an antenna, that collectively facilitate wireless communications between the merchant 19 and the smart phone 57 as well as communications (wireless and wired) with the vehicle 12 and the servers of the third party credit issuer at computer 18.)
receive each of first payment system identification information and group identification information from a first storage device, wherein the group identification information is associated with a first value having a monetary value in a payment system, the first storage device stores the first payment system identification information and the group identification information, and the group identification information is associated with a group; (Examiner’s Note: the first storage device has not been positively claimed as part of the information processing apparatus.  Therefore, the recitation “the first storage device stores the first payment system identification information and the group identification information” has been considered and determined to be outside the scope of the claim.  Therefore, it fails to distinguish over the prior art.  However, for compact prosecution purposes, the following citation is provided: see Pebbles at ¶ 34: The method begins at step 210 by wirelessly transmitting a first security token and a second security token to the merchant 19 via a short-range wireless connection between the smart phone 57 and the merchant 19. When a purchaser initiates payment to the merchant 19, the smart phone 57 can establish a short-range communication connection that may be used to transmit the first and second security tokens. The smart phone 57 can access its memory device(s) and at the direction of a microprocessor, obtain the first and second security tokens and then provide those tokens to the merchant 19 via the short-range wireless connection.)
receive second payment system identification information from a second storage device, wherein the second storage device stores the second payment system identification information, and each of the first payment system identification information and the second payment system identification information is for identification of the payment system; (Examiner’s Note: the second storage device has not been positively claimed as part of the information processing apparatus.  Therefore, the recitation “wherein the second storage device stores the second payment system identification information” has been considered and determined to be outside the scope of the claim.  Therefore, it fails to distinguish over the prior art.  However, for compact prosecution purposes, the following citation is provided: see Pebbles at ¶ 37: At step 240, the copies of the first security token and the second security token are received at the merchant 19 and compared with the first security token and the second security token directly received at the merchant 19 from the smart phone 57 during step 210.)
determine that the received group identification information is valid; (see Pebbles at ¶ 36: The third party credit issuer can verify the credit account associated with the copies of the first and second security tokens and/or verify the identity of the purchaser based on the vehicle identity.)
determine that the first payment system identification information is identical to the second payment system identification information; (see Pebbles at ¶ 37: Payment is authorized to the merchant 19 when the copies of the first security token and the second security token match the first security token and second security token received during step 210.)
determine execution of a payment process based on: the determination that the received group identification information is valid, associated with the value and the received first payment system identification information is identical to the second payment system identification information; and (see Pebbles at ¶ 37: Payment is authorized to the merchant 19 when the copies of the first security token and the second security token match the first security token and second security token received during step 210.)
However, Pebbles fails to disclose, but Suzukake, an analogous art of payment cards, discloses:
control transmission of an instruction to the first storage device to write payment information associated with the payment process. (see Suzukake at ¶ 20: When receiving the balance update request from the asynchronous payment terminal 7, the IC chip updates the balance of the value (step 60) and sends an update completion notification to the asynchronous payment terminal 7 (step 65).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pebbles to update the balance remaining on the payment card using the techniques disclosed in Suzukake.  One of ordinary skill in the art would have been motivated to do so to ensure that the customer knows whether there are sufficient funds available in the account to complete a purchase.

Per Claim 16: Claim 16 recites subject matter similar to that discussed above in connection with claim 1.  Claim 16 further recites, and Pebbles further discloses:
A non-transitory computer-readable medium having stored thereon computer-executable instructions, which when executed by a processor, cause the processor to execute operations, the operations comprising: (see Pebbles at ¶ 31: The merchant 19 can include electronic hardware, such as a microprocessor, a memory device, a transceiver, and an antenna, that collectively facilitate wireless communications between the merchant 19 and the smart phone 57 as well as communications (wireless and wired) with the vehicle 12 and the servers of the third party credit issuer at computer 18.)

Claims 3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pebbles and Suzukake as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2010/0145850 to Nagai et al.
Per Claim 3: The combination of Pebbles and Suzukake discloses the subject matter of claim 1, from which claim 3 depends.  However, the combination of Pebbles and Suzukake fails to disclose, but Nagai, an analogous art of payment authorizations, discloses:
wherein the payment system executes payment for a second value on a cloud, and (Examiner’s Note: the payment system has not been positively claimed as part of the information processing apparatus.  Therefore, this claim element has been considered and determined to be outside the scope of the claim.  Therefore, it fails to distinguish over the prior art.  However, for compact prosecution purposes, the following citation is provided: see Nagai at ¶ 67: Therefore, the mobile phone 7 can receive the money amount change information from the electronic money server 2 to increase/decrease the value.)
the group identification information is associated with the second value on the cloud. (see Nagai at ¶ 146: The family database 59 includes family information having such as a logical configuration as depicted in FIG. 6.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pebbles to execute a second transaction on the cloud using the techniques disclosed in Nagai.  One of ordinary skill in the art would have been motivated to do so to enable a customer to make multiple purchases without relying on the devices of the customer or the seller.

Per Claim 5: The combination of Pebbles and Suzukake discloses the subject matter of claim 1, from which claim 5 depends.  However, the combination of Pebbles and Suzukake fails to disclose, but Nagai discloses:
wherein the group identification information includes a plurality of different pieces of identification information. (see Nagai at FIG. 6: Family ID, Family Password, Family Account Number, Electronic Money Function Unit ID, Family Relationship, Electronic Mail Address, Credit Information, Family Charge Restriction Information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pebbles so that the group identification includes any piece of information, such as the information disclosed in Nagai.  The claimed invention would have been obvious as additional pieces of information would result in additional information to check before authorizing the transaction, thereby increasing the security of the transaction.

Per Claim 6: The combination of Pebbles, Suzukake, and Nagai discloses the subject matter of claim 5, from which claim 6 depends.  However, the combination of Pebbles and Suzukake fails to disclose, but Nagai discloses:
wherein the plurality of different pieces of identification information includes: a first piece of identification information that corresponds to a first(see Nagai at ¶ 160: The “family charge restriction information” is a restrictive condition set by a representative in order to prevent the child mobile phone 32 from unlimitedly performing the family charge from the parent mobile phone 31.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pebbles so that different rights are given to different groups using the techniques disclosed in Nagai.  One of ordinary skill in the art would have been motivated to do so to control spending of others within the group.

Per Claim 7: The combination of Pebbles, Suzukake, and Nagai discloses the subject matter of claim 6, from which claim 7 depends.  However, the combination of Pebbles and Suzukake fails to disclose, but Nagai discloses:
wherein each of the first authorized right and the second authorized right corresponds to a specific payment amount of the monetary value. (see Nagai at ¶ 161: Specifically, an upper limit amount that enables performing the family charge, i.e., “up to 3,000 yen per month” or “up to 1,000 yen each time” can be set.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pebbles so that different rights are given to different groups using the techniques disclosed in Nagai.  One of ordinary skill in the art would have been motivated to do so to control spending of others within the group.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pebbles and Suzukake as applied to claim 1 above, and further in view of Nagai and U.S. Patent Pub. No. 2015/0348001 to Van Os et al.
Per Claim 4: The combination of Pebbles and Suzukake discloses the subject matter of claim 1, from which claim 4 depends.  However, the combination of Pebbles and Suzukake fails to disclose, but Nagai discloses:
control reception of the payment specific information from the second storage device; and (see Nagai at ¶¶ 311-312: “CREDIT CARD NUMBER” is a section where a credit number of a representative's credit card is input. “CREDIT CARD SECURITY CODE” is a section where a security code of a representative's credit card is input.)
determine that the received group identification information is associated with(see Nagai at ¶ 194: In this manner, the electronic money server 2 includes settlement means for making settlement for a predetermined money amount (a charge amount) requested to be increased based on defrayment from a representative by using intrinsic information (an electronic mail address of the child mobile phone 32) associated in family information.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pebbles so that the two tokens received are associated with each other using the techniques disclosed in Nagai.  One of ordinary skill in the art would be motivated to do so to further increase the security of the transaction.
However, the combination of Pebbles, Suzukake, and Nagai fails to disclose, but Van Os, an analogous art of digital wallets, discloses:
wherein Page 5 of 18Application No. 16/332,604 Reply to Office Action of November 26, 2021 the second storage device further stores payment specific information specific to the payment system, (see Van Os at ¶ 196: In accordance with a determination that further verification is not needed to link the payment account to the respective device, the device links the payment account to the respective device and provides an indication (e.g., 558 of FIG. 5H) that the payment account has been linked to the respective device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pebbles so that the second device includes a digital wallet storing various payment instruments as disclosed in Van Os.  One of ordinary skill in the art would have been motivated to do so to make it easier for a parent to add payment card information without having to manually enter in the payment card information.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pebbles, Suzukake, Nagai, and Van Os as applied to claim 4 above, and further in view of U.S. Patent Pub. No. 2014/0289117 to Baghdasaryan.
Per Claim 8: The combination of Pebbles, Suzukake, Nagai, and Van Os discloses the subject matter of claim 4, from which claim 8 depends.  However, the combination of Pebbles, Suzukake, Nagai, and Van Os fails to disclose, but Baghdasaryan, an analogous art of delegated transactions, discloses:
wherein each of the first storage device and the second storage device further stores encrypted key information, and (see Baghdasaryan at ¶¶ 36-37: In one embodiment, after the a user provides valid authentication (e.g., swipes a finger on the fingerprint sensor), the client device identifies the user and generates a token (cryptographic signature) with the transaction details (e.g., the displayed text) and a random challenge provided from the relying party (e.g., the token may be a signature over the transaction details and a nonce). This allows the relying party 250 ensure that the transaction details have not been modified between the server and the client. In one embodiment, the application 304 sends the generated token and username to the relying party, which then identifies the user with the username and verifies the token. If verification succeeds, a confirmation message is sent to the client and the transaction is processed. The above techniques may be implemented for both the transaction request/confirmation originating from the client device 200 and for the approval transactions originating from the users of client devices 201-202.)
the processor is further configured to transmit an authentication request to request the encrypted key information. (see Baghdasaryan at ¶ 81: In response, at 803, the relying party makes an authentication request to the new device. The user may then authenticate using one or more biometric or other authentication techniques. As discussed above, at 804, the new device prepares a response which includes an attestation over the new device public key, a signature generated with the new device private key (e.g., over a challenge), and the signature generated with the trusted device's private key and the associated key ID. At 805 all of the data in the response is transmitted to the relying party and, at 806, the relying party verifies the data contained in the response (see above for details of one embodiment).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pebbles so that the tokens are encrypted using the techniques disclosed in Baghdasaryan.  One of ordinary skill in the art would have been motivated to do so to increase the security of the transaction, e.g., by reducing the possibility of a man-in-the-middle attack.

Per Claim 9: The combination of Pebbles, Suzukake, Nagai, Van Os, and Baghdasaryan discloses the subject matter of claim 8, from which claim 9 depends.  However, the combination of Pebbles, Suzukake, Nagai, and Van Os fails to disclose, but Baghdasaryan discloses:
wherein the processor is further configured to encrypt the authentication request based on one of the group identification information or the payment specific information. (see Baghdasaryan at ¶ 42: In one embodiment, the communication between the client devices 200-202 and relying party 250 is secured via a secure communication module 313, which may encrypt outgoing communication using a first key and decrypt incoming communication using a second key.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pebbles to encrypt the authentication request using the techniques disclosed in Baghdasaryan.  One of ordinary skill in the art would have been motivated to do so to increase the security of the transaction.

Per Claim 10: The combination of Pebbles, Suzukake, Nagai, Van Os, and Baghdasaryan discloses the subject matter of claim 8, from which claim 10 depends.  However, the combination of Pebbles, Suzukake, Nagai, and Van Os fails to disclose, but Baghdasaryan discloses:
control reception of the encrypted key information from each of the first storage device and the second storage device; and Page 7 of 18Application No. 16/332,604(see Baghdasaryan at ¶¶ 36-37: In one embodiment, after the a user provides valid authentication (e.g., swipes a finger on the fingerprint sensor), the client device identifies the user and generates a token (cryptographic signature) with the transaction details (e.g., the displayed text) and a random challenge provided from the relying party (e.g., the token may be a signature over the transaction details and a nonce). This allows the relying party 250 ensure that the transaction details have not been modified between the server and the client. In one embodiment, the application 304 sends the generated token and username to the relying party, which then identifies the user with the username and verifies the token. If verification succeeds, a confirmation message is sent to the client and the transaction is processed. The above techniques may be implemented for both the transaction request/confirmation originating from the client device 200 and for the approval transactions originating from the users of client devices 201-202.) Reply to Office Action of November 26, 2021
execute authentication based on the received encrypted key information. (see Baghdasaryan at ¶¶ 36-37: In one embodiment, after the a user provides valid authentication (e.g., swipes a finger on the fingerprint sensor), the client device identifies the user and generates a token (cryptographic signature) with the transaction details (e.g., the displayed text) and a random challenge provided from the relying party (e.g., the token may be a signature over the transaction details and a nonce). This allows the relying party 250 ensure that the transaction details have not been modified between the server and the client. In one embodiment, the application 304 sends the generated token and username to the relying party, which then identifies the user with the username and verifies the token. If verification succeeds, a confirmation message is sent to the client and the transaction is processed. The above techniques may be implemented for both the transaction request/confirmation originating from the client device 200 and for the approval transactions originating from the users of client devices 201-202.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pebbles to encrypt the authentication request using the techniques disclosed in Baghdasaryan.  One of ordinary skill in the art would have been motivated to do so to increase the security of the transaction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2016/0189144 discloses a method for performing payments in remote transactions between a buyer and a vendor is provided. The method includes receiving buyer information from a vendor's network outlet when the buyer indicates a desire to purchase a selection at a later time through an Interactive Voice Response (IVR) center; providing a token to the buyer; receiving information about the token from the buyer through the IVR center; verifying the information about the token; transferring funds from a buyer account to a vendor account. Also provided is a system for processing payments in remote transactions including an IVR center to: receive a request for token from a buyer to purchase products from a vendor, and to receive information about the product; provide the token to the buyer; access a database, the database including information from vendor's and buyer's accounts; transfer funds from buyer's account to vendor's account upon buyer confirmation.
U.S. Patent No. 5,428,684 discloses a key control method is for use in an electronic cashless transaction system including at least a bank center, a store transaction terminal and an IC card being used as an electronic cashless transaction medium. The key control method comprises a step of having the bank center generate and code a first parameter for a transmission to the IC card; a step of having the IC card receive and decode the coded first parameter by using the first key, thereby reconstructing the first parameter issued by the bank center, perform a first operation on the first parameter and a password of a holder of the IC card, and store in a first register; a step of having the store transaction terminal send to the IC card a second parameter coded by a second key, when the holder inserts the IC card 11 into the store transaction terminal; a step of having the IC card decode the coded second parameter by using the second key, thereby reconstructing the second parameter received from the store transaction terminal, perform a second operation on the second parameter and the value stored in the first register, store a result of the second operation in the second register; and a step of decoding a value stored in the second register by using a coding session key stored in a memory of the IC card, thereby obtaining a key for an intended authentication.
U.S. Patent Pub. No. 2017/0068953 discloses an electronic device and a method of payment are provided. The electronic device includes a secure module capable of storing at least one token, a first communication module, a second communication module, and at least one processor functionally or operatively connecting the secure module, the first and second communication modules to each other. The at least one processor is configured to control for determining at least one of the first and second communication modules as a communication module for performing a payment, and transmitting payment information containing a token related to the at least one of the first and second communication modules, from among the at least one token, to an external electronic device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B.K./Examiner, Art Unit 3685            

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685